Citation Nr: 9911692	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple lacerations, with post operative scar, dorsal right 
forearm, muscle group VIII, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to increased (compensable) rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to April 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal. 

The Board also notes that the veteran's claim on appeal 
originally included the issue of whether new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for chemical burns of the 
eye.  However, that claim was withdrawn in writing in the 
veteran's notice of disagreement received in March 1998. 


FINDINGS OF FACT

1.  The service-connected residuals of multiple lacerations, 
with post operative scar, dorsal right forearm, muscle group 
VIII, are manifested by mild atrophy proximal to the scar, 
but without evidence of muscle penetration; the residuals are 
not productive of more than a moderate muscle injury or mild 
to moderate impairment of function.

2.  Service connection for hearing loss is established for 
the right ear only, and the medical evidence demonstrates 
that the appellant currently has Level IV hearing impairment 
in his right ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of multiple lacerations, with post operative scar, 
dorsal right forearm, muscle group VIII have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.55, 4.56 and Code 5308 (1998).

2.  The criteria for a compensable evaluation for a right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.383, 4.85, 4.87, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to these issues. 

Dorsal Right Forearm

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

The veteran injured his right forearm in an automobile 
accident while on vacation in the service in 1972.  There was 
no fracture.  A 10 percent evaluation has been in effect 
since November 1977.

At a VA examination afforded in April 1997, the veteran 
complained of soreness and "tingling all the time."  
Objectively, the right forearm had mild atrophy to the distal 
forearm at the dorsal aspect only, involving the scarred 
area.  The scar was reported as 10 centimeters in length.  
The right hand and arm dorsiflexion was to 70 degrees, palmar 
flexion was to 45 degrees.  Pronation and supination were 
reported as full.  Grip strength was reported as 3/4 and 
characterized as good.  Sensation was intact and there was 
good blanching to the nail beds.  Tissue loss was 
characterized as minimal and only proximal to the scar.  The 
examiner opined that it did not appear that muscles were 
penetrated.  The examiner acknowledged the possibility that 
the flexor and extensor compartments were affected, but the 
muscles themselves were not affected.  There was a 10 
centimeter circular scar which was non tender and without 
adhesions.  There was no apparent damage to tendons, bone, 
joints or nerves.  There was no evidence of pain or muscle 
herniation.  Diagnosis was laceration of right forearm.  

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 38 
C.F.R. § 4.118, Diagnostic Code 7803.  For superficial scars 
that are tender and painful on objective demonstration, a 10 
percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Evaluation of the veteran's disability as a scar 
would not provide a basis for a compensable evaluation 
because his symptomatology does not correspond to the 
requirements to establish a compensable rating thereunder.

As an initial matter, the Board notes that during the 
pendency of the appeal, the rating criteria for muscle 
injuries was revised in July 1997.  The RO adjudicated the 
veteran's disabilities based on only the new criteria prior 
to the transfer of the claims file to the Board.  Where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, it is not clear 
that the RO followed Karnas and considered the increased 
rating claim under both the old and new standards and then 
applied the version that was the more favorable to the 
veteran.

Nevertheless, as the schedular ratings applicable to his 
disability evaluated under the muscle injury criteria (DC 
5308) did not change as a result of these revisions, the 
Board finds that no prejudice will result to the veteran by 
way of appellate review of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49,747 (1992).  
Further, although the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings assigned to the 
veteran's disabilities, the amended provisions will be 
applied as "more favorable" to the veteran in light of the 
revisions to the explanatory sections of the Rating Schedule.  
See VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).  

Diagnostic Code 5308 provides criteria for rating muscle 
injuries to Muscle Group VIII which includes muscles arising 
mainly from the external condyle of the humerus, including 
the extensors of carpus, fingers, and thumb, as well as 
supinator.  Function: Extension of wrist, fingers, and thumb; 
abduction of thumb. For the major extremity, a slight 
disability of Muscle Group VIII warrants a 0 percent 
evaluation, a moderate disability warrants a 10 percent 
evaluation, a moderately severe disability warrants a 20 
percent evaluation, and a severe disability warrant a 30 
percent evaluation. 38 C.F.R. § 4.73, Diagnostic Code 5308. 

Moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability objective findings indicate a short track of 
missile through muscle tissue.  At this level of disability 
there is some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

To warrant an increase to a 20 percent evaluation, the 
disability must meet the criteria for a moderately severe 
disability.  A moderately severe disability is represented by 
a through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There also is record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
this level of disability would show entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

In sum, there are minimal residual sequelae of residuals of 
multiple lacerations to the right forearm.  There was no scar 
tenderness.  The right wrist had normal range of motion as 
well as slightly reduced normal muscle strength without pain 
on range of motion.  There was no evidence of damage to 
tendons, joints or nerves.  In addition, there was no 
indication of loss of deep fascia or muscle substance.  As 
such, the Board concludes that the veteran has not more than 
moderate impairment of the right forearm due to the injury he 
sustained during military service.  Clearly, the current 
right forearm disability does not involve the degree of 
impairment which would approximate the "moderately severe" 
impairment required for the next higher rating of 20 percent.  
He has little dysfunction.

The Board also notes that ratings based on limitation of 
motion would not be more beneficial to the veteran in the 
absence of demonstrable pathology indicating such limitation.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence 
here, however, does not show additional pathology, weakness 
or painful motion beyond that already contemplated in the 
schedular criteria which would warrant a disability 
evaluation in excess of 10 percent.  Id.

Right Ear Hearing Loss

Evaluations of unilateral defective hearing are measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels, ranging 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where service 
connection has been granted only for defective hearing 
involving one ear, the hearing acuity of the nonservice-
connected ear is looked upon to be normal except in cases of 
bilateral total deafness.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 C.F.R. §§ 4.85 
and 4.87, Diagnostic Codes 6100 to 6101.

In this case service connection for hearing loss has been 
established for the right ear only.  Total deafness is not 
clinically demonstrated for the non service connected ear.

The veteran was afforded a VA audiological examination 
conducted in April 1997.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
35
55
80
LEFT
n/a
n/a
n/a
n/a
n/a

The average decibel loss between 1000 and 4000 hertz was 
53.75 decibels in the right ear.  Speech audiometry testing 
revealed speech recognition ability of 80 percent in the 
right ear.

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometry 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

Applying the diagnostic criteria to the findings on 
audiological examination, the Board observes that average 
puretone threshold average is 53.75 decibels in the right 
ear, along with speech discrimination findings of 80 percent.  
Such findings correspond to auditory Level IV designation 
(right ear- poorer ear) and auditory Level I designation (non 
service connected ear- better ear), respectively.  

The Board notes that a zero percent rating is warranted for 
unilateral defective hearing where puretone threshold in one 
ear warrants an auditory acuity Level I designation, and the 
poorer ear warrants an auditory acuity level below Level X 
designation.  The current findings do not approximate a 
compensable evaluation.  Accordingly, the preponderance of 
the evidence is against a compensable evaluation for hearing 
loss right ear.

Conclusion

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for residuals of multiple 
lacerations, with post operative scar, dorsal right forearm, 
muscle group VIII is denied. 

Entitlement to increased (compensable) evaluation for right 
ear hearing loss is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

